Citation Nr: 0507926	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-29 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, 
West Virginia


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from August 29, 2002 to 
August 30. 2002.

2.  Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from November 17, 2002 to 
November 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969, and May 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Clarksburg, West 
Virginia.  The claims file is under the jurisdiction of the 
Huntington, West Virginia Regional Office (RO).

The veteran testified at a personal hearing at the RO in 
November 2003. A transcript of that hearing is of record.

As requested, the veteran was scheduled for a hearing before 
a Member of the Board in September 2004, for which he failed 
to report. Since there has been no request for postponement 
or any motion filed for a new hearing, the Board will proceed 
with processing of the case as if the request for a hearing 
has been withdrawn. See 38 C.F.R. § 20.704(d) (2004).  


FINDINGS OF FACT

1. The veteran incurred medical expenses at a private medical 
facility from August 29, to August 30, 2002, and from 
November 15, 2002 to November 23, 2002.

2. VA payment or reimbursement of the costs of the private 
medical care provided for the periods at issue, was not 
authorized prior to the veteran's undergoing that treatment.

3.  VA payment or reimbursement of the costs of the private 
medical care was provided for August 29, 2002, and from 
November 15, 2002 to November 16, 2002; and denied for August 
30, 2002, from November 17 to November 23, 2002.

4.  The preponderance of the credible and probative evidence 
establishes that the private medical care provided for August 
30, 2002, and from November 17, 2002 to November 23, 2002, 
was not for, or adjunct to, a service-connected disability.

5.  The credible and probative evidence of record establishes 
that the care rendered to the veteran from November 17, 2002 
to November 23, 2002, was not rendered in a medical emergency 
of such nature that delay would have been hazardous to his 
life or health.

6.  Treatment on August 30, 2002 was more likely than not, a 
continuation of the emergent treatment begun on the evening 
of August 29, 2002.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for payment or reimbursement for 
unauthorized medical expenses incurred on August 30, 2002, 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000-1008 (2004).

2. The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from November 17, 2002 to November 
23, 2002, have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to- 
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R. See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information: Scope and Applicability).

The Board believes that the Clarksburg, West Virginia, VAMC, 
in the August 2003 statement of the case set forth the law 
and facts in a fashion that clearly and adequately explained 
the basis for its decision. The VAMC has obtained the 
pertinent records for the treatment in question. The veteran 
was also afforded a hearing before the VAMC panel in November 
2003 during which the basis of denial was again explained. 
Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising the claimant as to the evidence 
needed, and in obtaining evidence pertaining to the claim, 
under the VCAA. 38 U.S.C.A. §§ 5103, 5103A (West 2002). The 
Board therefore finds that no useful purpose would be served 
in remanding the claim herein decided for more development. 
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant. The Court has held that such remands are to be 
avoided. See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


II.  Factual Background

The record reveals that the veteran appeared at a the private 
facility in question on the evening of August 29, 2002 with 
complaints of pain and nausea.  Evidence is to the effect 
that the veteran went initially to his private physician, who 
indicated that the veteran should go to the hospital.  
Reportedly, the veteran started to the VAMC, but became 
sicker during the trip, and diverted to a nearby private 
hospital.  He was in the emergency room on the evening of 
August 29, 2002.  Treatment extended into August 30, 2002, at 
which point he apparently was moved from the emergency room 
to a regular room, but was attached to an IV.  Records reveal 
that as additional studies showed improvement, the IV was 
removed and he was discharged home on August 30, 2002.  The 
VAMC subsequently paid for the treatment on August 29, 2002 
under pertinent provisions.

At the time of hospitalization in November 2002, the 
veteran's service-connected disabilities were not rated 
permanently and totally disabling. He is not service-
connected for gall bladder or pancreatic disorder.

Monongalia General Hospital (MGH) Emergency Department 
Admission Profile reflects that the veteran walked into the 
emergency room (ER) on November 15, 2002, bent at the waist 
and requesting that Dr. H be called. He complained of onset 
of pain for one hour, and that it hurt all over his stomach 
and back. 

MGH Discharge Summary record also reflects that the veteran 
came to the emergency room of that facility on November 15, 
2002, with complaints of epigastric abdominal pain associated 
with nausea and pain radiating to the back. He denied 
jaundice, change in urine or stools. On admission, the 
abdomen was of moderate tenderness in the epigastric area 
without rebound or guarding. The admitting laboratory values 
revealed an amylase elevated at 3480. He was admitted to the 
surgical service of Dr. T. with acute pancreatitis for pain 
control, bowel rest, and serial abdominal examinations. 
Gallbladder ultrasound revealed gallbladder full of sludge 
and bilateral renal stones. CT scan of the abdomen and pelvis 
revealed pancreatic fat stranding consistent with pancreatic 
inflammatory process. He was placed on intravenous 
antibiotics due to fever. His liver function studies, amylase 
and lipase gradually improved.  By the 4th hospital day 
surgery was being recommended.

On November 19, 2002, Dr. H who was following for Dr. T. 
recommended surgery. Risks and benefits were thoroughly 
discussed in detail with the veteran. The veteran agreed to 
surgery, and Dr. H performed attempted laparoscopic converted 
to open cholecystectomy with intraoperative cholangiogram. 
The veteran was discharged to home on November 23, 2002.

A VA record reflects that on November 18, 2002, MGH Case 
Manager called the VA Transfer Coordinator at Clarksburg VAMC 
regarding the veteran's admission on November 15, 2002 with 
an Amylase of 3480 and Lipase over 15000. The case manager 
was informed about VA benefits, and asked whether the veteran 
wanted to transfer to VA. The note indicates that the case 
worker would discuss transfer with the patient and the 
physician, and call back if the veteran wanted to transfer. 
It appears that the MGH case manager did not call back about 
the transfer.

A November 19, 2002 Report of Telephone Contact reflects that 
the veteran called and spoke with the Fee Basis Section 
regarding transfer, stating that he was about to go to 
surgery for removal of his gallbladder, and his surgeon did 
not think he was stable for transfer. The veteran was advised 
that it would be up to VA's fee basis physician to determine 
whether he was stable for transfer, and VA would not 
guarantee payment for the surgery. It is noted that the 
veteran's surgery had been scheduled twice at VA and canceled 
both times. The veteran underwent surgery at MGH on November 
19, 2002.

In February 2003, VA approved reimbursement of unauthorized 
medical expenses for November 15, 2002 and November 16, 2002. 
Payment from November 17, 2002 through November 23, 2002 was 
denied. The VA Fee Basis physician felt that the veteran 
became stable the next day after admission since his amylase 
decreased to 551, and he should have been transferred on 
November 16, 2002. Payment was therefore authorized for the 
emergency visit on November 15, 2002 and the first day of 
hospitalization until stabilization. The physician further 
noted that the veteran was scheduled for surgery at VA.

In a December 2003 letter, Dr. H, the veteran's surgeon, 
certified that the veteran was admitted to MGH on two 
occasions related to his gallbladder disease. On the first 
occasion, he was admitted with cholecystitis which was 
'cooled down' and he was transferred to the VA hospital. On 
the second occasion, in November 15, 2002, hoping to be 
cooled down and transferred back to VA hospital. Dr. H. 
indicated that after initially improving, the veteran got 
worse again and was taken to the operating room for emergency 
cholecystectomy on November 19, 2002. Dr. H. opined that the 
veteran was not stable enough to be transferred to the VA 
hospital at the time of the recurrence of symptoms, and that 
he had pancreatitis associated with his acute cholecystitis.

In his October 2003 VA form 9, substantive appeal, the 
veteran contended that the attending physician at VAMC 
Clarksburg was "clueless" as to what to do with his problem 
while he was hospitalized at VAMC in October 2002, and that 
this non-action caused him to lose faith in the VA's ability 
to properly handle serious medical problems.

In a November 2003 hearing at VAMC, the veteran related that 
he had been treated at VA in October 2002 for the gall 
bladder disability from October 2, 2002 to October 8, 2002, 
with no resolution. He said he went to the MGH emergency room 
on November 15, 2002 with severe pain, and was informed by 
his treating surgeon Dr. H. that he was not stable enough for 
transfer prior to gall bladder surgery on November 19, 2002. 
He asserted that the medical team at the Clarksburg VAMC 
repeatedly cancelled his surgery in October 2002, and did not 
deal with his problem when he was there, necessitating the 
private medical treatment. 

In response, the fee basis physician indicated that the 
veteran was stable enough to be transferred to VAMC on 
November 16, 2002, since his amylase had decreased, and he 
had no fever at the time of his surgery on November 19, 2002. 

The appellant appealed the decision. He essentially contends 
that he was not stable enough at any point during his 
hospitalization to be transferred. He also asserts that his 
surgeon at MGH, Dr. H, certified that he was not stable 
enough to be transferred to VA.

III.  ANALYSIS

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002. See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54. This is a factual, not a medical, 
determination. Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility. Moreover, specific formalities which must 
be followed under 38 C.F.R. § 17.54 were not complied with 
here, as a result of which proper authorization from VA was 
not obtained. Accordingly, the Board must conclude that prior 
authorization for the private medical treatment received in 
November 2002 was not obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'" 
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service- 
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical." 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2004) 
(formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized." Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the record reflects that the veteran is not 
service-connected for the gall bladder disability. Thus, the 
Board finds that the veteran was not treated for a service-
connected disability in August 2002 or from November 15, 2002 
to November 23, 2002, nor was the condition for which he was 
treated either associated with, or aggravating, an 
adjudicated service-connected disability. In short, the first 
criterion for payment or reimbursement of unauthorized 
medical expenses under the regulation at 38 C.F.R. § 17.120, 
which implements the statute at 38 U.S.C.A. § 1728, has not 
been met.

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999). On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725. 66 
Fed. Reg. 36,467, 36,472. Those interim regulations are now 
final, and are codified at 38 C.F.R. §§ 17.1000-.1008.

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility. 38 U.S.C.A § 1725(f)(1); 38 C.F.R. § 17.1002.

For the purposes of payment or reimbursement of medical 
expenses under 38 U.S.C.A. § 1725, a medical emergency lasts 
only until such time as the veteran becomes stabilized. 38 
C.F.R. § 17.1002(d). The term "stabilized" means that no 
material deterioration of the emergency medical condition is 
likely, within reasonable medical probability, to occur if 
the veteran is discharged or transferred to a VA or other 
Federal facility. 38 C.F.R. § 17.1001(d).

The record reflects that the veteran was an active Department 
health-care participant who had received care from VA within 
the 24-month period prior to his August and November 2002 
admissions. The record also reflects that he was personally 
liable for the non-VA treatment received during this 
hospitalization. Thus, the primary issue that must be decided 
is whether or not the veteran's medical condition had 
stabilized to such a degree by August 30, and November 17, 
2002, that the treatment he received on and after that date 
no longer constituted a medical emergency as defined by 38 
U.S.C.A. § 1725.

As to the August 30, 2002 treatment, after reviewing the 
record, it seems the evidence is such as to suggest that 
payment or reimbursement should reasonably be made.  The 
veteran presented to the private emergency room in the 
evening of August 29 2002.  Initial studies, including 
concern that there might be cardiac involvement were 
conducted and appear to have lasted into the early hours of 
August 30, 2002.  It does appear that, at some point, the 
veteran was taken to a regular room.  He was under IV 
treatment and additional tests were being run.  Apparently 
the test results showed improvement and he was discharged 
home on August 30.

As noted, the VAMC has concluded that payment or 
reimbursement was indicated for the treatment on August 29.  
The Board concludes that the emergent treatment continued 
into at least part of August 30, and that with resolution of 
reasonable doubt in the appellant's favor, payment or 
reimbursement should be made for that day as well.  Tests 
were still being conducted and once he improved he was 
discharged.  These findings reasonably warrant payment for 
August 30, 2002.

As to the second period at issue, the evidence reflects that 
the VA Fee Basis physician concluded that the veteran became 
stable the day after admission, and the veteran's private 
surgeon indicated that he took a turn for the worse after 
initial improvement. This is not confirmed by the hospital 
records. The Board gives greater weight to the VA physician's 
opinion because it was supported by citations to the record. 
The private surgeon's opinion is given less weight because it 
provided no medical facts to support that the condition had 
worsened.  Specifically, the record reveals that while 
continued conservative treatment was undertaken on November 
17 and 18, his condition improved.  In fact it improved 
sufficient that the discussion was entered concerning 
surgery.  There is nothing to indicate that the veteran was 
other than "stable" as defined by the legal criteria above.  
While he may not have been able to drive to the VA facility, 
it is not shown he could not have been safely transferred at 
this time.

Further, a MGH case worker called VA about transfer on 
November 18, 2002 but did not follow up. In addition, the 
veteran himself called VA on November 19, 2002 prior to 
surgery and was informed that despite his surgeon's opinion, 
a VA fee basis physician must determine whether he was stable 
for transfer prior to surgery.

The Board recognizes the veteran's arguments that VA was 
unable to or did not provide his surgery in October 2002, and 
that he had lost faith in VA's ability to handle serious 
medical problems. VA records reflect that during his October 
2002 hospitalization at VAMC, the surgery was scheduled and 
canceled apparently due to an orthostatic episode during a 
stress test for cardiac clearance prior to surgery. 
Thereafter, the veteran showed improvement, and apparently 
agreed with his providers to postpone the surgery as long as 
he continued to show improvement. He was subsequently cleared 
for surgery by the cardiologist, and the surgery had actually 
been rescheduled on a subsequent visit to the VAMC, for a 
later date. 

In light of the above, the Board finds that the preponderance 
of the evidence reflects that veteran's medical condition had 
stabilized by November 16, 2002, and after then, he was not 
receiving emergency treatment for the purposes of 38 U.S.C.A. 
§ 1725. Thus he could have been safely transferred to VA. 
There is no evidence that surgery at VA was not feasible. 
There is no reasonable doubt to be resolved in the veteran's 
favor. Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to payment or reimbursement for emergency medical 
care provided on August 30, 2002, is granted.  The appeal is 
allowed to this extent, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to payment or reimbursement for the private 
medical treatment received from November 17, 2002 to November 
23, 2002 is denied.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


